ORDER
PER CURIAM.
Defendant was convicted in a jury-waived trial of the class C felony of stealing, third offense, in violation of § 570.040, RSMo 1986. He appeals; we affirm. The judgment is based upon findings of fact that are not clearly erroneous and no error of law appears. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information *22only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).